 

Exhibit 10.1

 

FORM OF

Performance STOCK UNIT GRANT NOTICE
UNDER THE
SeaWorld Entertainment, Inc.
2017 OMNIBUS INCENTIVE PLAN

(Employees – Annual Incentive Plan Award)

 

SeaWorld Entertainment, Inc., a Delaware corporation (the “Company”), pursuant
to its 2017 Omnibus Incentive Plan, as it may be amended and restated from time
to time (the “Plan”), hereby grants to the Participant set forth below, the
maximum number of Restricted Stock Units set forth below.  The Restricted Stock
Units are subject to all of the terms and conditions as set forth herein, in the
Restricted Stock Unit Agreement (attached hereto or previously provided to the
Participant in connection with a prior grant), and in the Plan, all of which are
incorporated herein in their entirety.  Capitalized terms not otherwise defined
herein shall have the meaning set forth in the Plan.

Participant:

[Insert Participant Name]

Date of Grant:

[Date of Grant]

Performance Period:

The period commencing on January 1, 2018 and ending on December 31, 2018 (the
“Performance Period”).

 

Target Number of

Restricted Stock Units:

[Insert Target No. of Restricted Stock Units Granted]

 

Maximum Number of

Restricted Stock Units:

[Insert Maximum No. of Restricted Stock Units Granted]

 

Vesting Schedule:

The Restricted Stock Units shall vest at such times and in such amounts as set
forth in Exhibit A to the Restricted Stock Unit Agreement.

**

 

--------------------------------------------------------------------------------

 

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK UNIT
GRANT NOTICE, THE RESTRICTED STOCK UNIT AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK UNIT GRANT NOTICE, THE RESTRICTED
STOCK UNIT AGREEMENT AND THE PLAN.

 

SeaWorld Entertainment, Inc.Participant1

[g201805092014118483079.jpg]

________________________________________________________________
By: Jack Roddy[Insert Participant Name]
Title: Chief Human Resources & Culture Officer

 

1

To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereof.

[Signature Page to Restricted Stock Unit Award]

--------------------------------------------------------------------------------

 

FORM OF

RESTRICTED STOCK UNIT AGREEMENT
UNDER THE
SeaWorld Entertainment, Inc.
2017 Omnibus INCENTIVE PLAN

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Restricted Stock Unit Agreement (this “Restricted Stock Unit
Agreement”) and the SeaWorld Entertainment, Inc. 2017 Omnibus Incentive Plan, as
it may be amended and restated from time to time, (the “Plan”), SeaWorld
Entertainment, Inc., a Delaware corporation, (the “Company”) and the Participant
agree as follows.  Capitalized terms not otherwise defined herein shall have the
same meaning as set forth in the Plan.

1. Grant of Restricted Stock Units.  Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of Restricted Stock Units provided in the Grant Notice (with each
Restricted Stock Unit representing an unfunded, unsecured right to receive one
share of Common Stock).  The Company may make one or more additional grants of
Restricted Stock Units to the Participant under this Restricted Stock Unit
Agreement by providing the Participant with a new Grant Notice, which may also
include any terms and conditions differing from this Restricted Stock Unit
Agreement to the extent provided therein.  The Company reserves all rights with
respect to the granting of additional Restricted Stock Units hereunder and makes
no implied promise to grant additional Restricted Stock Units.

2. Vesting.  Subject to the conditions contained herein and in the Plan, the
Restricted Stock Units shall vest as provided in Exhibit A attached hereto.  

3. Settlement of Restricted Stock Units.  The provisions of Section 9(d)(ii) of
the Plan are incorporated herein by reference and made a part hereof and, in
accordance therewith, any vested Restricted Stock Units shall be settled in
shares of Common Stock as soon as reasonably practicable (and, in any event,
within two and one-half months) following the expiration of the applicable
Restricted Period.  With respect to any Restricted Stock Unit, the period of
time on and prior to the Vesting Date (as defined in Exhibit A attached hereto)
in which such Restricted Stock Unit is subject to vesting shall be its
Restricted Period.  Notwithstanding anything in this Restricted Stock Unit
Agreement to the contrary, the Company shall have no obligation to issue or
transfer any shares of Common Stock as contemplated by this Restricted Stock
Unit Agreement unless and until such issuance or transfer complies with all
relevant provisions of law and the requirements of any stock exchange on which
the Company’s shares of Common Stock are listed for trading.

4. Treatment of Restricted Stock Units Upon Termination.  The provisions of
Section 9(b) of the Plan are incorporated herein by reference and made a part
hereof. In the event the Participant undergoes a Termination, the treatment of
the unvested Restricted Stock Units shall be as set forth in Exhibit A attached
hereto.

5. Company; Participant.

(a) The term “Company” as used in this Restricted Stock Unit Agreement with
reference to employment shall include the Company and its Subsidiaries.

(b) Whenever the word “Participant” is used in any provision of this Restricted
Stock Unit Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the Restricted Stock Units may be transferred by will or by the
laws of descent and distribution, the word “Participant” shall be deemed to
include such person

 

--------------------------------------------------------------------------------

 

or persons.

6. Non-Transferability.  The Restricted Stock Units are not transferable by the
Participant (unless such transfer is specifically required pursuant to a
domestic relations order or by applicable law) except to Permitted Transferees
in accordance with Section 15(b) of the Plan.  Except as otherwise provided
herein, no assignment or transfer of the Restricted Stock Units, or of the
rights represented thereby, whether voluntary or involuntary, by operation of
law or otherwise, shall vest in the assignee or transferee any interest or right
herein whatsoever, but immediately upon such assignment or transfer the
Restricted Stock Units shall terminate and become of no further effect.

7. Rights as Stockholder; Dividend Equivalents. The Participant shall have no
rights as a stockholder with respect to any share of Common Stock underlying a
Restricted Stock Unit (including no rights with respect to voting or to receive
dividends or dividend equivalents) unless and until the Participant shall have
become the holder of record or the beneficial owner of such Common Stock, and no
adjustment shall be made for dividends or distributions or other rights in
respect of such share of Common Stock for which the record date is prior to the
date upon which the Participant shall become the holder of record or the
beneficial owner thereof.  The Restricted Stock Units shall be entitled to be
credited with dividend equivalent payments upon the payment by the Company of
dividends on shares of Common Stock.  Such dividend equivalents will be provided
in shares of Common Stock having a Fair Market Value on the date that the
Restricted Stock Units are settled equal to the amount of such applicable
dividends, and shall be payable at the same time as the Restricted Stock Units
are settled in accordance with Section 3 above.  In the event that any
Restricted Stock Unit is forfeited by its terms, the Participant shall have no
right to dividend equivalent payments in respect of such forfeited Restricted
Stock Units.

8. Tax Withholding.  The provisions of Section 15(d) of the Plan are
incorporated herein by reference and made a part hereof.

9. Notice.  Every notice or other communication relating to this Restricted
Stock Unit Agreement between the Company and the Participant shall be in
writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by such party in
a notice mailed or delivered to the other party as herein provided; provided
that, unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal executive office, to the attention of the Corporate
Secretary, and all notices or communications by the Company to the Participant
may be given to the Participant personally or may be mailed to the Participant
at the Participant’s last known address, as reflected in the Company’s
records.  Notwithstanding the above, all notices and communications between the
Participant and any third-party plan administrator shall be mailed, delivered,
transmitted or sent in accordance with the procedures established by such
third-party plan administrator and communicated to the Participant from time to
time.

10. No Right to Continued Service.  This Restricted Stock Unit Agreement does
not confer upon the Participant any right to continue as an employee or service
provider to the Service Recipient or any other member of the Company Group.

11. Binding Effect.  This Restricted Stock Unit Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties hereto.

12. Waiver and Amendments.  Except as otherwise set forth in Section 14 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Restricted Stock Unit Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the

4

 

--------------------------------------------------------------------------------

 

Committee.  No waiver by either of the parties hereto of their rights hereunder
shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

13. Clawback/Repayment.  This Restricted Stock Unit Agreement shall be subject
to reduction, cancellation, forfeiture or recoupment to the extent necessary to
comply with (i) any clawback, forfeiture or other similar policy adopted by the
Board or the Committee and as in effect from time to time and (ii) applicable
law.  In addition, if the Participant receives any amount in excess of what the
Participant should have received under the terms of this Restricted Stock Unit
Agreement for any reason (including, without limitation, by reason of a
financial restatement, mistake in calculations or other administrative error),
then the Participant shall be required to repay any such excess amount to the
Company.

14. Detrimental Activity.  Notwithstanding anything to the contrary contained
herein or in the Plan, if the Participant has engaged in or engages in any
Detrimental Activity, as determined by the Committee, then the Committee may, in
its sole discretion, take actions permitted under the Plan, including, but not
limited to, (i) cancelling any and all Restricted Stock Units, or (ii) requiring
that the Participant forfeit any gain realized on the vesting of the Restricted
Stock Units and repay such gain to the Company.

15. Right to Offset.  The provisions of Section 15(x) of the Plan are
incorporated herein by reference and made a part hereof.

13. Governing Law.  This Restricted Stock Unit Agreement shall be construed and
interpreted in accordance with the internal laws of the State of Delaware,
without regard to the principles of conflicts of law thereof.  Notwithstanding
anything contained in this Restricted Stock Unit Agreement, the Grant Notice or
the Plan to the contrary, if any suit or claim is instituted by the Participant
or the Company relating to this Restricted Stock Unit Agreement, the Grant
Notice or the Plan, the Participant hereby submits to the exclusive jurisdiction
of and venue in the courts of Delaware. THE PARTICIPANT IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION OR OTHER PROCEEDING INSTITUTED BY
OR AGAINST SUCH PARTICIPANT IN RESPECT OF THE PARTICIPANT’S RIGHTS OR
OBLIGATIONS HEREUNDER.

14. Plan.  The terms and provisions of the Plan are incorporated herein by
reference.  In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Unit
Agreement (including the Grant Notice), the Plan shall govern and control.

15. Section 409A.  It is intended that the Restricted Stock Units granted
hereunder shall be exempt from Section 409A of the Code pursuant to the
“short-term deferral” rule applicable to such section, as set forth in the
regulations or other guidance published by the Internal Revenue Service
thereunder.




5

 

--------------------------------------------------------------------------------

 

Exhibit A

 

1. Vesting of Restricted Stock Units.  

 

(a) The Performance Period shall mean the period from January 1, 2018 to
December 31, 2018.  The “Target Number of Restricted Stock Units” provided on
the Grant Notice will be eligible to be earned based on the following
performance metrics: 50%—Adjusted EBITDA Component (as set forth in Section
1(b)(A) below); 20%—Total Revenue Component (as set forth in Section 1(b)(B)
below); 20%—Free Cash Flow Component (as set forth in Section 1(b)(C) below);
and 10%—Individual Objectives Component (as set forth in Section 1(b)(D) below);
in each case, based on a multiple from 0% up to a maximum of 150% pursuant to
Section 1(b) below at the end of the Performance Period and the Earned Amount
(as defined below) will be eligible to become vested pursuant to Section 1(c)
below.  The Adjusted EBITDA Component, the Total Revenue Component, the Free
Cash Flow Component, and the Individual Objectives Component, below shall
collectively be referred to herein as the “Performance Components” and the
applicable portion of the “Target Number of Restricted Stock Units” shall each
be referred to herein as the applicable “Performance Component Percentage”.

 

Performance Component

Performance Component Percentage

Adjusted EBITDA

50%

Total Revenue

20%

Free Cash Flow

20%

Individual Objectives

10%

 

(b) During the first 90 days of the Performance Period, the Committee will
determine:

 

(A) Adjusted EBITDA Component.  A projected Adjusted EBITDA target for the
Performance Period (the “Adjusted EBITDA Target”).  For purposes of this Exhibit
A, the term “Adjusted EBITDA” shall mean the Adjusted EBITDA which is publicly
disclosed in (or otherwise calculated in a manner consistent with) the Company’s
earnings release for the applicable fiscal year during the Performance Period.

 

(B) Total Revenue Component.  A projected Net Revenue for the Performance Period
(the “Revenue Target”).  For purposes of this Exhibit A, the term “Net Revenue”
shall mean the Company’s net revenue, as reported in (or otherwise calculated in
a manner consistent with) the Company’s Form 10-Ks and Form 10-Qs as filed with
the U.S. Securities and Exchange Commission for the fiscal year during the
Performance Period.

 

(C) Free Cash Flow Component. A projected Free Cash Flow target for the
Performance Period (the “Free Cash Flow Target”).  For purposes of this Exhibit
A, the term “Free Cash Flow” shall mean the Free Cash Flow which is publicly
disclosed in (or otherwise calculated in a manner consistent with) the Company’s
earnings release for the applicable fiscal year during the Performance Period.

 

(D) Individual Objective Component. A projected Individual Objective target for
the Performance Period (the “Individual Objective Target”).  For purposes of
this Exhibit A, the term “Individual Objective” shall be as determined by the
Committee.

 

In connection with the foregoing, the Company’s Chief Financial Officer shall
certify in writing to the Committee the Adjusted EBITDA, the Net Revenue,  Free
Cash Flow and Individual Objective.

6

 

--------------------------------------------------------------------------------

 

 

Following the completion of the Performance Period, the Committee will determine
the “Actual Performance Percentage” for each Performance Component by
calculating for the applicable Performance Component the percentage by which the
Adjusted EBITDA, Net Revenue, Free Cash Flow and Individual Objective Component,
as applicable, met or exceeded the Adjusted EBITDA Target, Revenue Target, Free
Cash Flow Target and Individual Objective Target, respectively.  The number of
Restricted Stock Units that will be earned (the “Earned Amount”) with respect to
each Performance Component will be based on the achievement of the Actual
Performance Percentage as set forth in the tables below times the applicable
Performance Component Percentage set forth in the table above:

 

Actual Performance Percentage for the Adjusted EBITDA Component and Free Cash
Flow Component*

Percentage of Restricted Stock Units Earned for the Adjusted EBITDA Component
and Free Cash Flow Component***

Actual Performance Percentage less than [threshold]%

0%

Actual Performance Percentage greater than or equal to [threshold]%

50%

Actual Performance Percentage greater than or equal to [target]%

100%

Actual Performance Percentage greater than or equal to [maximum]%

150%

* For an Actual Performance Percentage at least equal to [threshold]% which
falls in between the levels set forth in the table above, the Committee shall
apply straight-line interpolation to determine the Earned Amount for the
applicable Performance Component, provided that in no event shall the Earned
Amount exceed 150% of such Performance Component.  

 

Actual Performance Percentage for the Total Revenue Component and Individual
Objective Component**

Percentage of Restricted Stock Units Earned for the Total Revenue Component and
Individual Objective Component***

Actual Performance Percentage less than [threshold]%

0%

Actual Performance Percentage greater than or equal to [threshold]%

50%

Actual Performance Percentage greater than or equal to [target]%

100%

Actual Performance Percentage greater than or equal to [maximum]%

150%

** For an Actual Performance Percentage at least equal to [threshold]% which
falls in between the levels set forth in the table above, the Committee shall
apply straight-line interpolation to determine the Earned Amount for the
applicable Performance Component, provided that in no event shall the Earned
Amount exceed 150% of any such Performance Component.

 

*** By way of illustration, if the “Target Number of Restricted Stock Units” is
[●] Restricted Stock Units and the Company’s Actual Performance Percentage (w)
for the Adjusted EBITDA Component is [●]%, (x) for the Free Cash Flow Component
is [●]%, (y) for the Total Revenue Component is [●]% and (z) the Individual
Objective Component is [●]%, then the Earned Amount with respect to Adjusted
EBITDA Component, Free Cash Flow Component, Total Revenue Component and
Individual Objective Component will be [●] units ([●] units x [●]%),[●] units
([●] units x [●]%),[●] units ([●] units x [●]%) and [●] units ([●] units x
[●]%), respectively.  [●] Restricted Stock Units will vest on the date the
Committee determines the Actual Performance Percentages for the Performance
Period.

7

 

--------------------------------------------------------------------------------

 

 

The sum of the Earned Amount for each Performance Component is referred to as
the “Total Earned Amount”.  A number of Restricted Stock Units equal to the
Total Earned Amount will be eligible to vest pursuant to Section 1(c) below.

 

(c) Provided the Participant has not undergone a Termination on or prior to the
Vesting Date (as defined below), a number of Restricted Stock Units shall vest
and the restrictions on such Restricted Stock Units shall lapse on the date (the
“Vesting Date”) the Committee determines the Actual Performance Percentages of
the Performance Period and the Company publicly discloses the Adjusted EBITDA
for the Performance Period in the Company’s earnings release which date shall
not be later than March 15 in the year following the end of the Performance
Period.  Any remaining unvested Restricted Stock Units that do not become vested
in accordance with preceding sentence (if any) shall immediately be forfeited by
the Participant for no consideration as of the Vesting Date.  Notwithstanding
anything contained in this Restricted Stock Unit Agreement, the Grant Notice or
the Plan to the contrary, no Restricted Stock Units shall vest in the event the
Actual Performance Percentage for the Adjusted EBITDA Component is less than
[threshold]% and, in such event, all Restricted Stock Units shall immediately be
forfeited to the Company by the Participant for no consideration as of the
Vesting Date.  

 

2. Treatment of Restricted Stock Units Upon Termination.

 

In the Event of Participant’s Termination for any reason on or prior to the
Vesting Date, all unvested Restricted Stock Units shall be forfeited by the
Participant for no consideration as of the date of such Termination.  

8

 